Matter of 111 W. 57th LH LLC v Board of Mgrs. of the Windsor Park Condominium (2015 NY Slip Op 03242)





Matter of 111 W. 57th LH LLC v Board of Mgrs. of the Windsor Park Condominium


2015 NY Slip Op 03242


Decided on April 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2015

Mazzarelli, J.P., Friedman, Manzanet-Daniels, Clark, Kapnick, JJ.


158192/14 14820 14819

[*1] In re 111 West 57th LH LLC, et al., Petitioners-Appellants,
v The Board of Managers of the Windsor Park Condominium, et al., Respondents-Respondents.

Appeals having been taken to this Court by the above-named appellants from orders of the Supreme Court, New York County (Joan M. Kenney, J.), entered on or about September 23, 2014, and on or about September 29, 2014.
And said appeals having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated March 25, 2015,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: APRIL 16, 2015
CLERK